 PEPSI COLA BOTTLERS OF MIAMI, INC.527There was testimony that, in addition to acting as subcontractor forA. H. Smith Company, L & S has made contracts in its own name.However, such contract bids were apparently made only after consulta-tion with the other. Smith companies and as part of a coordinated bidsubject to A. H. Smith's control.On the basis of the entire record in this case, particularly the com-mon ownership, centralized control of labor relations, and the inter-relation of operations, we find that the Employer and the other A. H.Smith enterprises at Branchville, Maryland, are a single employer forunit purposes.We further find that employees of L & S share similarworking conditions and facilities with the employees of the otherSmith companies, particularly those of liquid asphalt division; areunder the same administrative control; and engage in intercompanytransfer.Accordingly, as L& S is so physically and functionally inte-grated with the other Smith companies and as its employees have sucha substantial community of interest with the employees of the othercompanies located at Branchvill.e,s we find the unit of L & S employeessought by Petitioner is inappropriate and hereby dismiss the petition.'[The Board dismissed the petition.]While we recognize that the record facts are incomplete in this respect,it is possible,in view of what appears to be close coordination between their respective work crews onconstruction projects and integration of their facilities at the Branchville site, that acombined unit of employees of L & S and liquid asphalt division might be appropriate.However,no party sought such a unit and this issue was therefore not litigated.7SeeHalsteadtfMitchellCo., 151 NLRB 1460.Pepsi Cola Bottlersof Miami,Inc.andGeneral SalesDrivers &Allied Employees Union,Local UnionNo.198, affiliated withInternational Brotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America.Cases Nos. 12-CA-2805 and12-CA-2999.November 3,1965DECISION AND ORDEROn May 26,1965, Trial Examiner Thomas S. Wilson issued his Deci-sion in the above-entitled proceeding, finding that Respondent hadengaged in and was engaging in certain unfair labor practices and rec-ommending that it case and desist therefrom and take certain affirma-tive action, as set forth in the attached Trial Examiner's Decision.Thereafter, the Respondent and the General Counsel filed exceptionsto the Trial Examiner's Decision and Respondent filed a brief in sup-port of its exceptions.155 NLRB No. 50. 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions, Respondent's brief, and the entirerecord in this case, and hereby adopts the findings, conclusions, and rec-ommendations of the Trial Examiner, except as modified herein.We agree with the Trial Examiner's finding that Respondent pro-mulgated and enforced an illegal no-solicitation rule against unionorganizing in the plant in violation of Section 8 (a) (1) of the Act.However, in reaching this conclusion, we rely solely on the ground thatthe record evidence establishes that the rule in question was promul-gated and enforced for a discriminatory purpose.The rule with which we are here concerned was contained in Re-spondent's "red bordered" notice to employees which was posted in theplant at the beginning of each union organizational campaign.' Para-graph 6 of this notice provided as follows :(6)No person will be allowed to carry on union organizing activ-ities on the job.Anyone who does so and who thereby neglects hisown work or interferes with the work of others will be subject todischarge.The Board on at least two other occasions has passed upon the word-ing of such a rule and found that it was not an unreasonable limitationupon the rights of the employees.2 For this reason, we do not adoptthe Trial Examiner's finding that the rule here involved is discrimi-natory on its face.Nevertheless, although the Respondent's no-solicitation rulemight be valid and enforceable under differentcircumstances, the record here demonstrates that Respondent wasmotivated by discriminatory considerations in promulgating and en-forcing the rule.Thus, Respondent posted this sign on two occasionsonly, in March or April 1963, and in October 1963,3 for approximately30 days on each occasion and then took the notice down.We find that,on each occasion, the motivating reason for posting the notice was thecommencement of union organizing activities, and the reason for itsIIn addition,Respondent had posted throughout the plant other notices prohibitingsolicitations,but the Trial Examiner found, and we agree, that these signs were intendedto be applicable to nonemployee solicitors and not to Respondent's own employees.2White Oak Acres, Inc.,134 NLRB 1145, 1150;Southwire Company,145 NLRB 1329,footnote 5.3We herebycorrect the Trial Examiner's inadvertent error in stating that Respondent's"red bordered"notice was posted in March or April 1964 and during the previous Septem-ber-October union drive,instead of in March 1963 and October 1963, as is reflected bythe record. PEPSI COLA BOTTLERS OF MIAMI, INC.529removal was the cessation of these activities.Prior to the time ofPerez' discharge for alleged violation of the rule, the notice had notbeen posted for at least 10 months, which was the last time that majorunion organizing activities had been undertaken.Furthermore, the Respondent made no effort to prevent other typesof solicitations from being carried out by employees on company timeand property .4For example, in August 1963, some 4 months after thenoticehad first been posted, three employees solicited money for thewife of a fellow employee, James Thrift, and Respondent's officials,according to credited testimony, contributed to the fund. In No-vember 1963, after the assassination of President Kennedy, driver-salesman Merkin solicited funds for the family of Patrolman Tippitt;General Manager Paige, having been informed of the purpose of thefund, gave his consent and approval to this effort.It is well settled that management can prevent employees from solic-iting for a union during working hours, provided the ban is imposedon a nondiscriminatory basis.We find that the basis on which the banhere was attempted to be imposed was discriminatory, because thetimes at which the ban was promulgated were restricted to times ofintensive union activity and no other time and other types of solicita-tions were and had been allowed.Accordingly, we conclude thatRespondent by discriminatorily promulgating and enforcing its no-solicitation rule violated Section 8 (a) (1) of the Act.5We also agree with the Trial Examiner's finding that AttorneyGreene's interrogation of employee Alvarez was violative of Section8(a) (1) of the Act. Like the Trial Examiner, we are convinced thatRespondent intended Alvarez' interrogation to serve as a justificationfor the discriminatory discharge of employee Perez.The events leading to the August 3 discharge of Perez are these. OnJuly 30, Perez solicited Alvarez to sign a union authorization card oncompany premises, but after the work day hed been completed. Alva-rez accepted the card, but requested time to think the matter over.Afew minutes later, Alvarez reported to his supervisor, Boyd, the factthat he had been solicited to sign a union card and placed the unioncard on Boyd's desk.Although queried by Boyd, Alvarez refused toreveal the identity of the solicitor.Boyd promptly reported the mat-ter to General Manager Paige, leaving the union card with him. OnFriday, July 31, Perez asked Alvarez about the card he had given himthe evening before.When Alvarez answered he did not have the card* In its brief Respondent exceptedto thefindingsof the TrialExaminerthat there hadbeen six incidents of such solicitation.Respondent contendsthat the General Counselfailed to prove that those incidents occurred on companytime.We noteherethat thetwo incidents describedabove undeniablyoccurred on companytime and that the otherfour incidents occurred on companyproperty, with the timeelementan unproved factorin the latter cases.5 TheWm. H. Block Company,150NLRB 341 ;Walton Manufacturing Company,126NLRB 697, enfd289 F.2d 177 (C.A. 5). 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith him, Perez produced another card which Alvarez signed.6 Fol-lowing this conversation, Alvarez informed Boyd that he had beenapproached again by the same driver to sign a union card and had infact done so.Late that afternoon, Vice President and General Manager GeorgeMason made an unusual Friday afternoon inspection of 5 of its 70-oddtrucks.The last truck inspected was that of employee Perez. In theglove compartment of Perez'truck Mason found some union authoriza-tion cards, one of which was the card Alvarez had signed.Mason,according to his own testimony, destroyed these cards and reported thematter to Assistant Sales Manager Johnson.On Saturday morning, August 1, Boyd asked Alvarez whether hehad signed a union card and was reminded by Alvarez that he had soinformed Boyd the previous afternoon.About 11 a.m., Alvarez wascalled into Boyd's office where he found Boyd, Respondent's AttorneyGreene, an interpreter, and a court reporter waiting for him.Alvarezwas then "sworn in" and interrogated by Attorney Greene, the testi-mony being transcribed by the court reporter.After identifying Alvarez for purposes of the record, AttorneyGreene advised Alvarez that he wanted to ask some questions "aboutthis driver coming up and talking to you while we were working."The very next questions asked of Alvarez were : "Do you know AlPerez?" and "Did he stop you and try to get you to sign anything lastweek while you were on company time and while you were working?"Alvarez testified in the affirmative to both questions.Thereafter, onMonday, August 3, Respondent discharged Perez, allegedly for solic-iting union cards in violation of the Company's no-solicitation rule.Respondent contends that its interrogation of Alvarez was justifiedbecause it had the right to determine whether or not its no-solicitationrule had been violated.?While it is true the Board has in some circum-stances permitted the interrogation of employees for the purposes ofdetermining whether or nota validno-solicitation rule has been vio-lated, it has not heretofore found such interrogation to be permissiblewhere, as here, it is carried out in support of what we have found to bean illegal no-solicitation rule that has been enforced and promulgatedfor a discriminatory purpose.The interrogation of an employee concerning his or other employ-ees' compliance with a no-solicitation rule which has been discrimina-torily promulgated and enforced constitutes an extension of the rule'sThe TrialExaminer found that this second solicitation,like the first, occurred onnonworking time.7Respondent's interrogationof Alvarezcannot properly be analogized to those situationsinwhich the Board haspermittedcertain forms of interrogation by an attorney in thecourse of his preparation of a defense to a complaint,alleging the commission of unfairlabor practices by his client.At the timeof the incident,here involved,no charges werepending against Respondent.SeeJohnnte'a PoultryGo., 146 NLRB 770. PEPSI COLA BOTTLERS OF MIAMI, INC.531illegal purpose and, beyond that, servesto addto the coercive impactof the unlawful rule by emphasizing the strict enforcement intendedto be given it.That we believe is the situation here.Moreover,it is quite apparent that Respondent was well aware ofthe fact that Perez was the driver who had solicited Alvarez, as evi-denced by Attorney Greene's commencement of the questioning with"Do you know Al Perez ?" and thatits purpose in conducting the inter-rogation was to supply a color of legitimacy to the determination ithad independently reached to riditself of an active union adherentsFor these reasons,we find Respondent violated Section 8(a) (1) ofthe Act by reason of its agent,Attorney Greene's,interrogation ofemployee Alvarez.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Recommended Order of the Trial Examiner,asmodifiedherein,and orders that the Respondent,Pepsi Cola Bottlers of Miami,Inc.,Miami,Florida, its officers,agents,successors,and assigns, shalltake the action set forth in the Trial Examiner'sRecommended Order,as modified below.1.Paragraph 1(b) of the Trial Examiner'sRecommended Order isamended to read:"(b) In any other manner interfering with, restraining,or coercingits employees in the exercise of their right to self-organization,to formlabor organizations,to join or assist General Sales Drivers & AlliedEmployees Union, Local Union No. 198, affiliated with InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, or any other labor organization,to bargain collectivelythrough representatives of their own choosing,and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection,or to refrain from engaging in any or all suchactivities."2.Add the following as paragraph 2 (b) to the Trial Examiner'sRecommended Order, and renumber the present paragraph 2(b) andall succeeding paragraphs:"(b)Notify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatementupon application in accordance with the Selective Service Act and theUniversal Military Training and Service Act of 1948,as amended, afterdischarge from the Armed Forces."sThe interrogation is also improper because the questioning occurred in the presenceof a court reporter and against a background of demonstrated union animus by Respond-entSeeLindsay Newspapers, Inc ,130 NLRB 680, enfd. as modified 315 F. 2d 709(C A. 5) ;Guild Industries Manufacturing and Paul A.Saari,135 NLRB 971, enfd. 321F. 2d 108 (C A. 5).212-809-66-col. 155-35 532DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.Amend the last paragraph of Appendix A to read :"All our employees are free to become or remain, or refrain frombecoming or remaining, members of the above-named Union or anyother labor organization."4.Paragraph 2(d) of the Trial Examiner's Recommended Order isamended to read :"(d) Post at its plant in Miami, Florida, copies of the attachednotice marked "Appendix A." s Copies of said notice, to be furnishedby the Regional Director for Region 12, shall, after being duly signedby the Company's representative, be posted by the Company immedi-ately upon receipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places including all places wherenotices to employees are customarily posted.Reasonable steps shall betaken by the Company to insure that said notices are not altered,defaced, or covered by any other material."5.Add the following after the first indented paragraph of Appen-dix A attached to the Trial Examiner's Decision:WE WILL NOT unlawfully interrogate our employees concerningtheir union activities or the union activities of other employees.WE WILL NOT promulgate or enforce a rule prohibiting ouremployees from soliciting membership in any labor organizationor from engaging in union activities on company property duringnonworking time.6.The fourth indented paragraph of Appendix A is amended toread:WE WILL NOT in any other manner, interfere with, restrain, orcoerce our employees in the exercise of their right to self-organiza-tion, to form labor organizations, to join or assist the above-namedor any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining or other mutualaid or protection, or to refrain from engaging in any or all suchactivities.7.Add the following immediately below the signature line at thebottom of the Appendix attached to the. Trial Examiner's Decision :NOTE.-We will notify the above-named employee if presentlyserving in the Armed Forces of th•, United States of his right tofull reinstatement upon application in accordance with the Selec-tive Service Act and the Universal Military Training and ServiceAct of 1948, as amended, after discharge from the Armed Forces.9 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "a Decision and Order" the words "aDecree of the United States Court of Appeals, Enforcing an Order". PEPSI COLA BOTTLERS OF MIAMI, INC.533TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge duly filed in Case No. 12-CA-2805 on December 5, 1963, andupon a charge duly filed on August 3, 1964, and thereafter amended on November 24,1964, in Case No. 12-CA-2999 by General Sales Drivers & Allied Employees Union,Local# 198, affiliated with International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, hereinafter called the Union, the GeneralCounsel of the National Labor Relations Board, hereinafter called the GeneralCounsels and the Board, respectively, by the Regional Director for Region 12(Tampa, Florida), issued its consolidated complaint dated November 30, 1964,against Pepsi Cola Bottlers of Miami, Inc., hereinafter called the Respondent.Thecomplaint alleged that Respondent had engaged in and was engaging in untair laborpractices affecting commerce within the meaning of Section 8(a)(1), (3), and (4)and Section 2(6) and (7) of the Labor Management Relations Act, 1947, asamended, herein called the ActCopies of the various charges, the consolidated com-plaint, and notice of hearing thereon, were duly served upon Respondent and theUnion.Respondent duly filed its answer admitting certain allegations of the complaint butdenying the commission of any unfair labor practices.Pursuant to notice a hearing thereon was held in Miami, Florida, on February 9and 10, 1965, before Trial Examiner Thomas S. Wilson.All parties appeared atthe hearing and were represented by counsel and afforded full opportunity to beheard, to produce, examine, and cross-examine witnesses, and to introduce evidencematerial and pertinent to the issuesShort oral arguments were heard from eachcounsel at the conclusion of the hearing. Briefs were received from General Counseland Respondent on April 5, 1965.Upon the entire record in this case and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTPepsi Cola Bottlers of Miami, Inc., is an Ohio corporation licensed to do businessin the State of Florida, where it is engaged in the manufacture, distribution, and saleby wholesale of soft drinks at its Miami, Florida, plant.During the past 12 monthsRespondent purchased materials valued in excess of $50,000, which were shippeddirectly to it from suppliers located outside the State of Florida.The complaint alleged, Respondent's answer admitted, and I find that Respondentis engaged in commerce within the meaning of the Act.H. THE LABOR ORGANIZATION INVOLVEDGeneral Sales Drivers & Allied Employees Union, Local # 198, affiliated withInternational Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, is a labor organization admitting to membership employees of Respondent.III.THE UNFAIR LABOR PRACTICESA. The factsSometime prior to October 1, 1963, the Union began an organizingdrive amongRespondent's driver-salesmen.On October 1, 1963, the parties agreed to a consentelection in the appropriate unit consisting of Respondent's driver-salesmen.Pursuantthereto an election was held in this appropriate unit on October 30, 1963.Between the date of the execution of the consent election and the date of theelection several incidents occurred-(1)During a regular Wednesday morning driver-salesmen'smeeting,Supervisor2Raul Ordonez ordered the Spanish-speaking driver-salesmen,of whom Respondentthen employed 15 or 16, to wait after the conclusion of the regular sales meeting.Atthis ensuing meeting Ordonez told the Spanish-speaking drivers in Spanish,"We willbe fools if we join the Union and whoever votes for the Union or something abouta union, the Company will fire him." Ordonez added: "I am a supervisor,a companyman, and I have to tell the Company if you say something to me about the Union."'This term specifically includes the attorney appearing for the General Counsel at thehearing.2 Since the election, Respondent has referred to the position held by Ordonez as that of"lead salesman."The Board found on December 16, 1964, and I agree, that Ordonezwas, and Is, a supervisor within the meaning of the Act. 534DECISIONS OF, NATIONAL LABOR RELATIONS BOARDOrdonez further stated that the Spanish-speaking drivers had to be careful because ifthe Union "won the election, every driver was going to be fired." 3(2)Also during this same period Vice President and General Manager GeorgeMason inquired of driver salesman Sidney Merkur it he had signed a union card andif he believed in the Union.Merkin denied having signed a union card and admittedantipathy to unions due to previous experiences. Subsequently on October 30, MasonselectedMerkin to be the company observer at the consent election, accoiding toMason, by "pure chance." 4(3)Employee Acosta testified that shortly prior to the October 30 election he wascalled to the office of General Manager Paige where, in the presence of Paige, Mason,and Assistant Sales Manager Edward E. Johnson, he was asked if any member oftheUnion had approached him to sign a union authorization cardAfter Acostadenied having been approached, Ordonez informed Acosta that Acosta "couldn'tbelong to a union because [he] used to be an owner of a company in Cuba " .;As a result of the above incidents, on January 7, 1964, Respondent and the Unionentered into a settlement agreement of charges filed by the Union in Case No 12-CA-2805, containing the not unusual caveat that "by the execution of this agreement, theundersigned employer does not admit it has violated the Act," whereby Respondenthere agreed to comply with all the terms and provisions of the following noticewhich Respondent agreed to, and did, post at its plant:We WILL NOT interrogate our employees concerning their membership in, oractivities in behalf of the General Sales Drivers & Allied Employees Union, LocalNo. 198, or any other labor organization.We WILL NOT in any other manner interfere with, restrain or coerce ouremployees in the exercise of their right to self-organization, to form, join, orassist said General Sales Drivers & Allied Employees Union, Local No. 198, orany other labor organization, to bargain collectively through representatives oftheir own choosing and to engage in concerted activities for the purpose of col-lective bargaining or other mutual aid or protection.On December 16, 1964, following a hearing on challenges to certain votes at theconsent election of October 30, 1963, at which, among others, employee AlbertoPerez testified at the request of the Union, the Board issued a decision certifying theUnion as the bargaining representative of Respondent's driver-salesmen.InMarch or April 1964 the Union began organizing the plant employees ofRespondent.As had previously occurred during the September-October drive amongdriver-salesmen, Respondent posted in its lobby a red-bordered notice reading asfollows:TO ALL EMPLOYEESSince the Union has been putting on a campaign to get in here, some of youhave been asking questions in regard to the following mattersWe have decidedto state the Company's position on these subjects as clearly as we can for every-body alike:-(1)This matter is, of course,one of concern to the Company. Itis,however, also a matter of serious concern to you and our sincere belief isthat if this Union were to come into this Plant, it would not work to yourbenefit.'On cross-examination Ordonez acknowleged the fact of the meeting but denied havingmade statements roughly paraphrased from the above findingsFor the purposes of thiscase I assume that Ordonez intended his denials to apply to the statements actuallyattributed to him.Ordonez described his statements at this meeting as follows:A. I told them my situation was different in this country, different from the UnitedStates citizens, and we shouldn't get involved in any labor situation in my opinion.Q. That that was your opinionA. Right.The coercive effect of this admitted statement upon Spanish-speaking employees inMiami is not saved by the addition of the words "in my opinion," even if perchance addedat the meeting.However, from the credited testimony of the other witnesses to the event,I further find that the phrase was not used at the meeting.4Mason admitted speaking to most, if not all, of Respondent's employees in "explaining"Respondent's position against the Union.As notedinfra,Mason was successfully im-peached whereas Merkin appeared to be an honest witness despite the fact that Respondenthad enforced in court a "noncompetitive" clause of his employment agreement withRespondent against MerkinI credit the testimony of Merkin as found abovee A11 four company officials unanimously denied that any such meeting occurred. PEPSI COLA BOTTLERS OF MIAMI, INC.535(2) It is our positive intention to oppose this Union and by every propelmeans to prevent it from getting in here.(3)We would like to make it clear that it is not necessary, and it is notever going to be necessary, for anybody to belong to any Union in orderto workinthis Plant.(4)Those who might join or belong to this Union are not going to getany advantages or any preferred treatment of any sort over those who donot join or belong to any Union.(5) If anybody causes you any trouble at your work or puts you underany sort of pressure to join the Union, you should let the Company know,and we will undertake to see that this is stopped.(6)No person will be allowed to carry on Union organizing activities onthe job.Anybody who does so and who thereby neglects his own work orinterferes with the work of others will be subject to discharge.Anybody who tells you anything contrary to any of the foregoing is not tell-ing you the truth .6Admittedly the posting of this statement of this company "position" constituted anintegral part of Respondent's campaign to keep unions out of its plant. It wasRespondent's custom to post this notice during the period a union organizing cam-paign was in progress at the plant.Respondent had also posted this red-borderednotice in October during the Union's campaign among the driver-salesmen.In addition there were two painted signs, one near the check-in booth and theother in the plant proper, which read: "Private Property.No soliciting and noloitering." 7Also in the lobby leading to the executive offices, rarely visited by employees, therewas another posted sign which read substantially as follows: "No solicitations-allsolicitations must be submitted to the Better Business Bureau."In reference to the signs, other than the red-bordered one, General Manager Paigetestified as follows:A.Well, I think that the main situation would be insurance collection. Someof our plant people buy insurance by the week and habitually these insurancecollectors would come in and try to come into the yard and our checkers whoare in charge of the yard have instructions that no insurance collectors have aright on our premises, that they must wait outside of the gate to make collections.Q. Do you in fact enforce that and keep these insurance collectors outsidethe gate?A. Yes, we do.It is admitted that Respondent has no written statement of company policy nor anyrules and regulations for the guidance of its employees.Further, Respondent admitsthat it has never orally expounded to its employees any such rules and regulations orany statement of company policy, even though many of its employees only speak theSpanish language.6 Either this or almost identical notices appear to have been quite prevalent in southernUnited States.See, for example,White Oak Acres, Inc.,134 NLRB 1145, andSoathu;ireCompany,145 NLRB 1329.7According to some witnesses the final word on these painted signs was "loafing"instead of "loitering."The evidence showed that these signs were not painted by the present Respondent butwere in existence at the time the Respondent acquired the property. Respondent's ownwitnesses indicated their own uncertainty as to the exact terminology of the painted signs,thus indicating their own lack of familiarity therewith.Although there is a considerabledistinction between "loitering" and "loafing" which could be of some importance here,Respondent failed, even on the second day of the hearing, to produce evidence makingthat terminology certain.In view of this and in view of the fact that the burden ofproving the existence of a valid "no-solicitation" rule rested upon Respondent, I findthat final word on the painted signs was "loitering."On page 87 and 88 of the transcript of this proceeding the reporter has, for reasonsknown only to himself, interlined "(loafing)" over the word "loitering" in an answergiven by the witness Crawford and in a question by General Counsel. It being clear fromthe transcript, as well as in my notes and memory, that the word used in each of theseinstances was the word "loitering," I will on my own notion strike said interlineations.No objections having been received to General Counsel's "Motion to Correct Record"dated March 12, 1965, said motion is hereby granted. 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the past2i/2years Respondent's employees have been solicited at work forcontributions by fellow employees on a number of occasions:(1)About 21/2 years prior to the hearing in the instant matter employee ClarenceCrawford solicited funds from employees in the plant to help employee Morris Fordfinance a hernia operation without objection from Respondent.(2)On anotheroccasionabout August 1963, employee Charles Westmorelandand two other employeessolicitedmoney in the plant for fellow employee JamesThrift in order to help him with certain personal hospital bills.Respondent officialsJohnsonand Masoncontributed,Respondent made no investigation of, or objectionto, this solicitation.However, when the unionorganizationaldrive among the driver-salesmen beganaboutOctober 1963,Respondentposted at the check-in counteritsred-borderedstatementof policy with its paragraph 6 forbidding solicitation of union membershipson companyproperty.(3) In February 1964 employee Jose Diaz started soliciting funds to assistemployee Lydia Oakley, a bottle inspector for Respondent, who had suffered burns ather home thereby losing a week's work. Boyd contributed to this fund and reportedthe matter to Paige who, in turn, contrary to Respondent's general policy, orderedBoyd to pay Oakley 1 week's salary and to have the contributions returned to theemployees.(4) Shortly afterthe assassinationof President Kennedy, driver-salesman SidneyMerkin begansolicitingfunds among Respondent's employees for the widow of slainpolicemanTrippett.Merkin sought contributions from various officials of Respond-ent which, in turn, caused General Manager Paige to approve Merkin's efforts and toagree thatRespondent would match whatever contributions the employees made.(5)A month or more prior to August 1964, driver-salesmanJorge Gonzalez lost asales pouchcontainingsales receipts amounting to approximately $50.Driver-salesman Alberto Perez thereupon took up a collection from the driver-salesmen asthey reported back from their routes and from other employees in the plant.Afterthe collection had been turned over to Gonzalez, Gonzalez posted a letter of apprecia-tion at the check-in office.Respondent, the ultimate recipient of the solicitation byPerez,made noinvestigation of, or objection to, this solicitation.(6) Sometime during the year 1964 Supervisor Raul Ordonez solicited funds fromRespondent's employees in order to help employee Puchates following an accidentwhich kept him from work. Respondent made no investigation of, or objection to,this solicitationsBetween 5and 6 p.m. onJuly 30, 1964, after bothmen had endedtheir workdaybut were still on company property, Alberto Perez solicited tow driver Hector Alvarezto sign a unionauthorization card.Alvarez accepted the card but requested time tothink the matter over to which Perez agreed.Five minutes later Alvarez reported the matter to his supervisor, Richard Boyd, inBoyd's office.According to the testimony of Alvarez, which is in substantial agree-ment with the testimony of Boyd, Alvarez reported as followsA. (In English) ' "Look, Mr. Boyd, somebody giving me this card for theUnion. I don't wanta union andI don't want to throw away any fellow.Hereis a problem. I signed this card "He [Boyd] says, "Who give it to you9" "Thisisnot theproblem, who gave it to me. The problem is I like you to understandthat I don't want the Union and I don't want to throw away my fellow. It's aproblem. I don't put on a signThe problem is I have an election and I don'twant a Union, or want a Union I put my sign on." "That is not my problem,"he said, "that is not my problem." "And that's all I want to tell you," I said.Following this conversation Alvarez left the office leaving the union authorizationcard with Boyd.Alvarez explained this as follows:A. I talk to him about it [the union authorization card] and I put it on top ofhis [Boyd's] desk and then I just forgot to pick it up before I left. It might havebeen that I just didn't want him to think that I was too interested in signing thatcard.8Although the date of the solicitation of Ordonez on behalf of Puchates is indefinite inthe record. Johnson estimated that the injury occurred "around September" 1964.Thepart of Ordonez in this solicitation was not denied.0In general Alvarez testified in Spanish through an interpreter because of his difficultyin expressing himself in English.As his report to Boyd was admittedly made in English,he was specifically asked to answer this question in English. PEPSI COLA BOTTLERS OF MIAMI, INC.537Boyd promptly reported this matter to General Manager Paige leaving the unionauthorization card with him.10On Friday,July 31, 1964,11 Perez asked Alvarez about the card he had given himthe evening beforeAlvarez answered that he had left a card"at home." Perezthereupon stated that that was all right,secured another authorization, and offered itto Alvarez for signature.Alvarez signed it 12Shortly after lunchtime,according to the testimonyof Alvarez and Boyd,Alvarezmet Boyd while working with his tow truck and informed Boyd that he, Alvarez, hadbeen approached again by the same driver to sign a union card and had in fact doneso.Boyd answered, "It's all right, Hector." 13That Friday afternoon Vice President and General Manager George Mason madean unusual Friday afternoon inspection of the trucks of five driver-salesmen as thedrivers returned from their routes and before they had left the plant.The last truckio Boyd's testimony on this point is revealing:Q. [By the TRIAL EXAMINER I Now, as I get your testimony, Mr. Alvarez first re-ported to you on Thursday?A. Yes, sir.Q Did you report that conversation to any of your superiors?A. No, sir.Q You didn't report that to anyone?A. No, sir.Q.Have I brought up anything that anyone wants to inquire about"Mr. JEFFERS: Yes, sir.Mr. WILSON: All right.(By Mr. JEFFERS ) One moment. Do you recall giving a statement to the NationalLabor Relations Board, Mr. Boyd?A. Yes, sir.Q. Now, after your first conversation with Mr. Alvarez didn't you tell Mr. Paigeabout that?A. I was just thinking about that. I did mention that to Mr. Paige, that he hadbeen approached to sign a card.Q. (By the TRIAL EXAMINER.) Now, was this the Thursday conversation that youreported or the Saturday conversation?A. Both.Q You reported both 9A. Yes, sir.The first one, I mean, I just told him that he had been appioachedto sign the card and there was no long conversation about it.Q. (By, Mr. JEFFERS ) You gave Mr Paige the card, too?A. Yes, sir.Mr. JEFFERS: I have no further questions.Mr. GREENS: Nothing further.iiThere is dispute in the testimony as to the exact time. Perez testified that his secondsolicitation of Alvarez occurred early in the morning before work and outside the plantwhereas Alvarez testified that the solicitation occurred between 12:30 and 1 p in insidethe plant.Alvarez' testimony given through an intepreter on this point was as followson direct examination:A.We started to work at 12 40 and as soon as I started the first thing I did wasto go in and get gas for my tow motor andthat was what I was on my way to doQWere you working on the second occasion when Mr. Perez talked to you?k3C**dThe WITNESS: (through the interpreter) Yes, I was. [Emphasis suppliedIt thus appears that, even if the testimony of Alvarez is accepted, this second solici-tation occurred within moments of Alvarez' lunch period, either just before its end or justafter its end.13Again there is a conflict with Perez testifying that Alvarez signed the card againstthe outside wall of the plant whereas Alvarez testified that he signed on the left frontfender of Perez' truck inside the plantTestimony by Perez that his truck was builtwithout fenders remain uncontradicted in this recordAccordingly, if this conflict had to be resolved, I would credit the testimony of Perez13Boyd admittedly became confused as to the number of conversations on this matterhe had with Alvarez. In his testimony Boyd omitted this Friday afternoon conversationalthough the whole testimony in this record proves that Alvarez was correctI accord-ingly credit the testimony of Alvarez, who was essentially an honest witness, albeitadmittedly frightened at the idea of executing a union card as indicatedsupra 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDso inspected was that of Alberto Perez. In the glove compartment of the truck drivenby Perez, Mason found-and,according to his evidence,destroyed-some unionauthorization cards, one of which was the card Alvarez had signed.14That afternoon 15 Mason reported to Assistant Sales Manager Johnson his findingand throwing away of these union authorization cards in the Perez truck.About 5 p.m. that day Perezagain sawAlvarez and said, "Look brother, the cardthat you signed for me was taken from my truck " To this Alvarez, having alreadyspoken to Boyd about the matter,answered:"It's all right, there is no problem."On Saturday morning, August 1, Alvarez reported at the plant seeking overtimework.Boyd came up to him and asked, "Hector, did you put your signature on aunion card?"Alvarez reminded Boyd that he had so informed Boyd the afternoonbefore and Boyd replied, "Oh, yes, . . . all right."About 11 a.m. that Saturday, August 1, Alvarez was called into Boyd's officewhere he found Boyd, Respondent's Attorney Greene, an interpreter, and a courtreporter waiting for him.Alvarez was then sworn in and interrogatedby AttorneyGreene with a transcript being made thereof by Harry E. Coleman, a court reporterand notary public.After four questions eliciting Alvarez'name, occupation,and length of companyservice, this transcript continues:Q. Hector, I want to ask you some questions, not about how you feel aboutthe Union or what you may do away from the plant. I merely want to ask yousome questions about this driver coming up and talking to you while you wereworking.Do you understand that?A. Yes, sir.Q. Do you know Al Perez?A. Yes, I know him. He drives truck 111.Q. Did he stop you and try to get you to sign anything last week while youwere on companytimeand while you were working?A. Yes.Q.What did he do or say to you?A. This guy stopped me inside of the plant and handed me a card. He toldme that everybody was signing these cards for the Union and he asked me tosign one.When I got the card I didn't want to get into any trouble with theUnion, so I handed it to Mr Boyd. The next day when I came back to the plantI saw this guy on the job.He was on a reload, and he asked me again if I had14 Paige and Mason estimated that 90 percent of the allegedly weekly truck inspectionsmade by Respondents were made on Saturdays while the trucks were all parked in plantconfines.This percentage may well be low because driver-salesman Crawford knew ofonly one othersuch inspection during his5 years as an employeeMason's testimony on this point isalso revealing.On directexaminationhe testifiedas follows:Q. Approximately how many [union authorization] cards did you find'sA. There was-well, I couldn't give you the exact number, but approximately fouror five I would say.Q Were theyblank cards or weretheysigned'A. Blank . . .On cross-examinationby General Counsel Mason testified as followsQ. Now, werethese unioncards that you removed from Mr. Perez' glove conipait-ment in histruck, were theysigned or unsigned, sir'sA. I don't know,I answeredthat beforeI didn't look at themQ. I am sorry I understood you to say that they were signed but you say that youcan'tsay now whether theywere signedor unsigned'?A. I said before that they were cards that I just took out and threw away.Q. Are you sure they wereunion cards'A. Yes, sir.Q. Flow did you know theywere union cards?A. The tops of them said so.Q. You looked at the tops"A. Yes.Q. (By Mr.GREENE)Did you see any signatures on those cards, Mr Mason?A. No.Q Then as faras you know they wereunsignedA. Yes, sir.15Mason,like Boyd,was indefinite as to dates and times. PEPSI COLA BOTTLERS OF MIAMI, INC,539signed the card. I told him that I had left the caid at home.He told me thatthat wasn't any problem about the signing the card, so he handed me anothercard and I signed it.Q. At the time that this man Al Perez talked to you about the card, were youworking?A. Yes.Q. On both occasions were you working?A. Yes.Q.Was Al Perez supposed to be working too?A. Yes, he was working because he was inside the plant.Q.What time of the day was the first occasion [solicitation]?A. Close to 6 o'clock in the evening.16Q. And what time was the second conversation?A. Around 1 p.m.About 6 30 or 7 a.m. on Monday, August 3, when Perez next reported for work, hewas met at the plant gate by Assistant Manager Johnson, who, in the presence ofemployees Carlos, Parliticci, and Roberto Gonzalez, requested his salesman's keysfrom Perez and, upon receiving them, informed Perez he was fired for participatingin union activities at the plantJohnson thereupon turned on his heels and walked off.At the next Wednesday morning sales meeting following this discharge Johnsontook occasion to tell the assembled driver-salesmen that "Perez was fired for unionactivities which was against the law and company policy " Johnson ended this state-ment by saying, "Anyone else practicing this would be discharged."Johnson's testimony differed from the findings of the above two paragraphs only inthat instead of the term "union activities," Johnson testified that he said "for solicitingunion cards on company time and property."None of the other witnesses to eitherof Johnson's statements heaid anything said about "soliciting union cards," or "com-pany time and property."Although Johnson's testimony indicates an interestingfamiliarity with the legal terms applicable to this Act, I must credit the other witnesses.The following cross-examination of Roberto Gonzalez, a witness for the GeneralCounsel, who was present, is noteworthy:Q. [By Mr. GREENE ] Did you see the subpena or a piece of paper asking youto come down here?A. Yes, sir, right here.Q.When you got it, did you call Mr. Johnson about it9A. Yes, sir.Q. Over the telephone?A. Yes.Q What did you say to him9A. See, I thought it was a little trap and I told Mr. Johnson I had a letter fromthe National Labor Relations Board and he says to me, well, I am going to tellyou the truth on this, now, he says to me, well, all you have got to say is that IheardI said, what do you mean by what I heard9 He said, yes, Perez was firedfor union activities on company time which hadn't been said before, not to myknowledge, you know, not to my knowledgeQ. Did Mr. Johnson tell you to come down and tell you to testify at thehearing?A He didn't tell me that exactly, but he said to tell that that is the truth ofeverything.Q He told you to tell what you knew and what you had heard, didn't he?A.What you knew and what you heard and then he says to me that he wasfired for union activities on company time, and I didn't hear that before.16 It is interesting how effectively the few factual answers permitted to Alvarez in thisdeposition dissipated the impression Respondent's attorney was attempting to createthrough his leading and suggestive questionsIf,as suggested in one of the questionsasked, Alvarez was still working at 6 p in , then Alvarez must have been on duty for 11or 12 hours. In his testimony at the instant hearing, Alvarez testified that both he andPerez had already punched out on the first occasion and that he, Alvarez, had either juststarted working or "was on his way" to start working on the second occasion.It is admitted that Respondent had no set hours of employment for driver-salesmen butthat such employees were permitted to work according to their own convenience andinclination. 540DECISIONSOF NATIONAL LABOR RELATIONS BOARDQ. Isn't it a fact, Mr.Gonzalez,that Mr Johnson asked you over the telephoneabout what you had heard him say at the time Perez was discharged,and didn'the ask you to tell him what you had heard?A. Yes, but thatwasn'twhat I heard.Q. He askedyou what youhad heard and you told him that you had heardhim say, give me your keys you are fired for solicitation for the Union on com-pany time'1Now,isn't that what he said over the telephone"A. Yes.Q Is that what you said over the telephone?A. That is what he saysQ. Is that what you told him over the telephone?A. No.Q. In other words, it is your testimony that you did not tell Mr. Johnson overthe telephone-A. Yes.Q.Wait just a minute,you did not tell him over the telephone that you heardhim say that you are fired for soliciting for the Union on company time?A. I didn't tell Mr. Johnson.Q. You didn't tell him that?A.Wait let me tell you. I called Mr. Johnson and I told him about the paperI have and he says to me, all you have to say is what you heard I said, and whatdid I heard,and he says to me Al Perez was discharged for soliciting on companytime and I never heard that that was company time.I never heard that when hefired Al Perez but that is what he says to me.Q.What didyou say to Mr Johnson after he said that to you?A. I say, allright,and I hang up the phone.Johnson was asked no questions about this telephone conversation and hence theabove remained undenied.17B.Conclusions1.Discharge of PerezAs found above, Respondent Official Johnson told Alberto Perez at the time of hisdischarge and the other driver-salesmen a few days later at a sales meeting that Perezwas discharged for engaging in union activities at the plantThe facts fully confirmthe correctness of Johnson's admission. In short. General Counsel proved a conclu-sivepuma faciecase that Respondent had discriminated against Perez because he hadengaged in union activities at the plantRespondent attempted to exculpate itself from thispi inia faciecase on the groundthat the Respondent had a valid, existing, no-solicitation rule in the plant and that itdischarged Perez for having breached that no-solicitation rule and not for havingengaged in protected union activities.The Supreme Court inN L R B v Babcock & Wilcox Company,351 U.S. 105, 113,stated the general rules as to "no-solicitation rule for employees of nonretail estab-lishments," such as Respondent here, as follows-.No restriction may be placed on the employees' right to discuss self-organiza-tion among themselves, unless the employer can demonstrate that a restrictionisnecessary to maintain production or discipline.Republic Aviation Coip. v.N L R.B, 324 U.S 793, 803. [65 S Ct. 982, 988, 89 Led. 1372 1As Respondent is relying upon the existence of a no-solicitation rule as a defense,it has assumed a burden of proving the existence and the terms of a nondiscriminatoryno-solicitation rule as well as the necessity for the existence of such a rule.Respondent offered no evidence on the question of the necessity for such a ruleother than that the two episodes involved here consumed a total of 4 to 6 minutes, or2 or 3 minutes each. This amount of time is hardly sufficient to justify the necessityfor the existence of the rule. It is in fact minimal and hardly qualifies as "interfer-ence" with one's job.Especially is this so if one compares the amount of time whichsubsequently has been and will be spent on these two short episodes by innumerablepersons before this matter is finally concluded.Proof of necessity is lacking hereis If this episode had been alleged in the complaint, I would have found it to haveconstituted a violation of Section 8(a) (1) of the -let on the theory expressed by the Boaidin its footnote in theHilton Credit Corporation,137 NLRB 56. PEPSICOLA BOTTLERS OF MIAMI, INC.541In the admitted absence of any written rules and regulations governing the conductof its employees as well as the acknowledged lack of any oral exposition of a no-solicitation rule to its employees, Respondent's proof of the existence of such a ruledepends upon certain signs on company property:(1) Two painted signs in existence when Respondent acquired the premisesreading:Private property-no solicitations and not loitering [or "loafing"].(2)One notice posted in the lobby of the plant, rarely used by employees, sayingin substance:No solicitations-all solicitationsmust be approved by the Better BusinessBureau.It is clear from the terminology and location of these signs, as well as General Man-ager Paige's own explanation regarding their purpose in excluding collectors of weeklyinsurance premiums from Respondent's employees, that these permanent signs wereintended to be applicable to nonemployee solicitors-and not to Respondent's ownemployees.Indeed Respondent's employees had no idea that these signs had anything to dowith them.The record is clear that at least six solicitations were carried on byemployees, or a supervisor, among Respondent's employees during the 2'h yearsprior to the present hearing without objection or investigation by Respondent, some ofwhose officials even contributed thereto.Therefore, not only the terminology of thesigns but also the enforcement thereof proves that these so-called no-solicitation ruleshad nothing to do with Respondent's employees.However, even if construed as being applicable to employees as Respondentattempts to do here, these signs are invalid as a no-solicitation rule for the reason thatthey are too broad and illegally prohibit solicitations on the employees' own time aswell as on company time.(3) The third and last sign Respondent relies upon is the red-bordered sign whichRespondent customarily posted at the beginning of each union organization cam-paign as an admittedly integral part of Respondent's own campaign against the Unionand then removed at the conclusion of that campaign. Paragraph 6 of these signs readas follows:(6)No person will be allowed to carry on union organizing activities on thejob.Anybody who does so and who thereby neglects his own work or inter-feres with the work of others will be subjected to discharge.Although distinctly labeled as being applicable to the employees, this paragraph 6as a no-solicitation rule is invalid and illegal in that it was promulgated solely to pre-vent union organization, does not even purport to prohibit anything except solicita-tions on behalf of the Union, is not a general rule against all solicitations, and conse-quently is in and by itself discriminatory and a violation of Section 8(a) (1) of theAct, especially in the absence of any proof of its necessity for production or disciplineor any other reason other than to stop union organizing. It was not even posted or ineffect at the time in question hereTherefore, said paragraph 6 is illegal and of noassistance to the Respondent here.Accordingly 1 must find that at the time of the discharge of Perez there was novalid, existing, legal no-solicitation rule applicable to the employees of Respondent'splant, despite Respondent's efforts to concoct one for use in this case.Further the record here is clear that, at least until the appearance of Respondent'slabor relations counsel late Saturday morning, Respondent's sole interest in thesesolicitations was to learn the identity of the Union's solicitor and to stop his activitiesbecause his solicitations were being made on behalf of the Union.Otherwise Boydwould not have limited his interrogation of Alvarez to the question of "who" andMason would not have been searching for, and more particularly destroying, personalproperty not belonging to Respondent found by him in the Perez' truck which, in thiscase, significantly consisted of union authorization cards of which one had alreadybeen executed.Therefore Respondent's interest was to stop union activity among itsemployees.The first apparent interest by Respondent in any alleged breach of a no-solicitationrule came simultaneously with the arrival of Respondent's counsel late Saturday morn-ing when he took a deposition from Alvarez.An examination of this depositiondemonstrates that Respondent's attorney was only interested in creating the impressionof an alleged violation through his use of leading and suggestive questions and notin proving an actual violation of any such rule through the determination of the actualfacts of the situationObviously the object was to create a pretext with which todischarge Perez for his solicitations on behalf of the Union. 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDIndeed if counsel had been interested in facts, he would have learned, as determinedhere, that at the time of the first solicitation on Thursday both Alvarez and Perez hadchecked out and were on their own time, a fact counsel could have suspected from the6 o'clock hour at which Alvarez then said the solicitation occurred, and that anybreach of the alleged no-solicitation clause on Friday depended, even accepting Alva-iez' version, upon whether Alvarez had "just" started work or "was on his way" tostart work after his lunch break.Thus, if there were a breach on Friday, it was moretheoretical than real and further constituted no real interference with the job.But Greene's purpose on Saturday was not to determine from facts as to whetheror not a breach had in fact occurred but, on the contrary, was designed to providesome semblance of a legitimate reason for discharging Perez even though the realreason Respondent was about to discharge him was the fact that he had been engag-ing, to Respondent's knowledge, in protected union activities.On all the facts here involved I must find that Respondent discharged Perez becauseitknew that Perez had been engaging in protected concerted union activities, that atthe time involved here Respondent had no existing, valid and legal no-solicitation ruleat its plant, and that Respondent's contention that it had discharged Perez for alleg-edly violating or breaching such a no-solicitation rule was a mere pretext and anattempt to hide the fact that it discharged Alberto Perez on August 3, 1964, becausehe had engaged in protected concerted union activities in violation of Section 8(a) (3)and (1) of the Act. I so find.The amended complaint also alleged that Perez was discharged because he gavetestimony under this ActIt is true that in 1963 subsequent to October 30, 1963,Perez did so testify.But the facts show that thereafter Perez worked steadily forRespondent from that time to August 3, 1964.While his having given testimony in1963 served to identify him to Respondent as a union adherent, there is no showingthat he would not have continued thereafter in Respondent's employ but for his hav-ing engaged in his further union activities on July 30 and 31, 1964.Under these circumstances I will recommend that the Section 8(a) (4) allegationsof the present complaint be dismissed2. Interference, restraint, and coercion(a)At the Wednesday morning sales meeting following the discharge of Perez,Assistant SalesManager Johnson took occasion to inform Respondent's driver-salesmen that Perez had been discharged for engaging in union activities at the plantwhich was "contrary to the law and company policy" and that "anyone practicingthat would be discharged "Johnson's statement that such activity was "contrary to the law and to companypolicy" is incorrect on the first count at least.The law is quite clear that, absent anexisting, valid prohibitory rule, solicitations for a Union or other union activities oncompany property do not lose the protection of the Act merely because they occuron company time.18And, as found above, Respondent had no existing valid no-solicitation rule in effect at the plant.An employer may not justify a discharge of anemployee for engaging in union activities on company time and property when therule preventing same remains uncommunicated to the employees.This is not to saythat an employer may not properly and explicitly notify its employees that it is insti-tuting a valid, legal, nondiscriminatory no-solicitation rule binding upon its employ-eesBut Respondent here had not done so.Thus Johnson's threat was intended to interfere with, restrain, and coerce Respond-ent's employees into refrainmg'from engaging in protected, concerted union activitiesguaranteed to them by Section 7 of the Act and, thus, violated Section 8(a)( I) of theAct 19 I so find.(b) Boyd's interrogation of Alvarez on Thursday also was a violation of Section8(a) (1) of the Act in that by asking the question "who" Boyd was illegally seekingthe identity of the individuals engaging in union activities protected by the Act.isWalton Manufacturing Company,126 NLRB 697;Anderson-Rooney Operating Com-pany, etc,134 NLRB 1480, 1490;New Orleans Furniture Manufacturing Company,129NLRB 244, 251.19 Assuming,arguendo,the correctness of Johnson's testimony that he used the phrase"on company time and property" at this sales meeting, the result would be the same underthe circumstances of this case where the proof showed that Respondent had no rule andin addition,permitted all other types of solicitation except those on behalf of the Unionon company time and property. PEPSI COLA BOTTLERS OF MIAMI,INC.543(c)On Friday afternoon, soon after receipt of the information that Alvarez hadbeen solicited to join the Union and almost immediately after his subsequent reportto Boyd that he had executed a union authorization card, Mason inspected some fourof five company trucks, ending this inspection upon the discovery of four or five unionauthorization cards in the glove-compartment of the Perez' truck where employeesgenerally keep their personal property.After destroying these cards, one of whichAlvarez had signed, Mason reported his find to JohnsonThe complaint alleged that this Friday inspection amounted to interrogation andsurveillance over the union activities and was, thus, a violation of the Act, wheieasMason testified that it was merely part of Respondent's routine weekly checkup on its70-odd trucks.The proof here showed that at least 90 percent of the time such routine inspectionsoccurred on Saturdays while and because all of Respondent's trucks were then parkedwithin the plant confinesFor the purpose of insurance, as well as of efficiency, thismakes sense.The inspection here in question, however, occurred on Friday after-noon, the first convenient occasion after the receipt of the information about unionsolicitation and the first possible occasion after knowledge that Alvarez had executedsuch a card for a driver-salesman. It occurred just as the trucks were being returnedto the plant premises from their routes, while the drivers were still at work and priorto the trucks having been parked. It encompassed but 4 or 5 of Respondent's 70trucks.It ended immediately upon the discovery and destruction of the union cardsincluding the executed one.Mason promptly reported the discovery of this unionmaterial in the Perez truck to Johnson.And, at the deposition the following morning,Attorney Greene's first question, after ascertaining Alverez' name, occupation, andlength of service with Respondent, was "Do you know Al Perez?" 20These facts convinced me, contrary to the testimony of Mason, that this unusualFriday inspection of four or five trucks was not the normal weekly truck inspectionbut was, in part at least, for the purpose of confirming the fact of the existence ofunion activity, ascertaining the identity of those engaged therein and securing proofthereof in order, as actually happened the next working day, to stop the individualsfrom engaging in such activities.The discharge which followed gave substance toJohnson's coercive remarks at the Wednesday sales meeting.Accordingly, I find theFriday inspection to have constituted an illegal interrogation into and surveillance ofprotected concerted union activities and a violation of Section 8(a)(1) of the Act.(d)The complaint alleged that Attorney Greene, as agent for Respondent, "inter-rogated an employee [on August 11 concerning his membership and activities on behalfof the Union, as well as the union membership and activities of other employees."The Board and the courts have permitted an employer's attorney to interrogate orinterview employees about matters involving the rights of employees guaranteed inSection 7 for certain limited legitimate purposes if certain specified safeguardsdesigned to minimize the coercive impact of such interrogation are practiced.The specific matters which the Board and courts have recognized as legitimate, sofar, have been: (1) the verification of a union claim of majority representation todetermine whether recognition should be extended to the Union; and (2) the inves-tigation of the facts concerning issues raised in a charge or complaint in order to pre-pare Respondent's defense.The required safeguards which must be taken even then have been listed as: (1) tocommunicate to the employee involved the purpose of the questioning, assure himthat no reprisals will take place, and obtain his voluntary participation; (2) the ques-tioning must occur in a context free from employer hostility towards the Union andnot be itself coercive, and (3) the questions must not exceed the necessities of legiti-mate purpose involved by prying into other union matters, eliciting information onemployees' subjective state of mind or otherwise interfering with the statutory rightof employees 21While it seems to me that an attorney called by the client for the purpose shouldhave the right to interrogate employees for the purpose of giving the client an opinionas to the legality of a proposed discharge, the deposition taken by the attorney in theinstant matter shows, as developedsup, a,that the purpose of the interrogation herewas not to ascertain facts upon which to base a legal opinion but, on the contrary,was a studied effort to create some appearances of a defense in order to justify a dis-criminatory discharge.This violates Section 8(a)(1), especially as there is no show-ing here that Respondent had requested any such legal opinion.° During the hearing Respondent vigorously claimed ignorance as to the identity of thesolicitor until this very moment.21SeeJohn.nie's PoultryCo., 146 NLRB 770, and cases there cited. 544DECISIONSOF NATIONALLABOR RELATIONS BOARDFurthermore there is here no showing that Alvarez participated in the depositionvoluntarily, was told that he had any option in the matter, was assured that therewould be no reprisals which, in fact, could not have been given truthfully, as, ofcourse, there was and could have been no assurance given that counsel was not seek-ing evidence of union activities for use against Perez.However, as the whole purpose of the taking of the deposition was to interfere withthe statutory rights of Respondent's employees, especially in the light of the fact thatRespondent had no existing, valid and legal no-solicitation rule at the plant, I mustfind that by taking this deposition Attorney Greene, as agent for Respondent, violatedSection 8(a)(1) of the Act.Accordingly, in view of the findings above made, it is apparent that Respondent hasnot complied with the terms and provisions of the settlement agreement and noticeapproved by the Regional Director on or about January 7, 1964, and that, therefore,said Regional Director was justified in setting aside the settlement agreement in itsentirety.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in connec-tion with the operations of Respondent described in section I, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerce and the free flowof commerce.V. THE REMEDYIt having been found that Respondent has engaged in and is engaging in certainunfair labor practices, it will be recommended that it cease and desist therefrom andthat it take certain affirmative action designed to effectuate the policies of the Act.It having been found that Respondent discriminated in regard to the hire and tenureof employment of Alberto Perez by discharging him on August 3, 1964, and thereafterrefusing to reinstate him, I will recommend that Respondent offer him immediate andfull reinstatement to his former, or substantially equivalent, position without prejudiceto his seniority or other rights and privileges and make him whole for any loss of payliemay have suffered by reason of said discrimination against him by payment to himof a sum of money equal to that which he would have earned as wages from the dateof the discrimination to the date of his reinstatement, less his net earnings during suchperiod in accordance with the formula set forth in F.W. Woolworth Company,90NLRB 289, with interest thereon at 6 percent per annum.Because of the variety, extent, and type of the unfair labor practices engaged in byRespondent and its agent, I sense an opposition to the policies of the Act in general,and hence I deem it necessary to order Respondent to cease and desist from in anymanner infringing upon the rights guaranteed its employees in Section 7 of the Act.CONCLUSIONS OF LAW1.General Sales Drivers & Allied Employees Union, Local Union No. 198, affili-ated with International Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, is a labor organization within the meaning of Section 2(5) ofthe Act.2.By discharging Alberto Perez on August 3, 1964, thereby discriminating inregard to his hire and tenure of employment and discouraging union membership andactivities among its employees, Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (a) (3) and (1) of the Act.3.By interfering with, restraining, and coercing its employees in the exercise of therights guaranteed to them in Section 7 of the Act, Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a)(1) of the Act.4.Respondent has not violated Section 8(a) (4) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, upon theentire record in this case, and pursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended, I recommend that Pepsi Cola Bottlers of Miami, Inc., itsofficers, agents, successors, and assigns, shall.1.Cease and desist from(a)Discouraging membership and activities in General Sales Drivers & AlliedEmployees Union, Local Union No. 198, affiliated with International Brotherhood of PEPSI COLA BOTTLERS OF MIAMI, INC.545Teamsters, Chauffeurs, Warehousemen and Helpers of America, by discriminating inregard to the hire or tenure of employment of any of its employees, or by discriminat-ing in any other manner in regard to any term or condition of their employment, inorder to discourage membership or activities therein.(b) In any manner interfering with, restraining, or coercing its employees in theexercise of their right to self-organization, to form labor organizations, to join orassistGeneral Sales Drivers & Allied Employees Union, Local Union No. 198,affiliatedwith International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in other concertedactivities for the purposes of collective bargaining or other mutual aid or protection,or to refrain from any or all such activities, except to the extxent that such right mightbe affected by an agreement requiring membership in a labor organization as a con-dition of employment, as authorized by Section 8 (a) (3) of the Act.2.Take the following affirmative action which I find will effectuate the policies ofthe Act:(a)Offer to Alberto Perez immediate and full reinstatement to his former or sub-stantially equivalent position, without prejudice to his seniority or other rights andprivileges, and make him whole in the manner set forth in the section of this Decisionentitled "The Remedy."(b) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamount of backpay due under the terms of this Decision.(c) Post at the Respondent's plant in Miami, Florida, copies of the attached noticemarked "Appendix A." 22 Copies of said notice, to be furnished by the RegionalDirector for Region 12, shall, upon being duly signed by Respondent's representative,be posted by it immediately upon receipt thereof, and maintained by it for 60 con-secutive days thereafter in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be taken by Respondentto insure that said notices are not altered, defaced, or covered by any other materials.(d)Notify the Regional Director for Region 12, in writing, within 20 days fromthe date of the receipt of this Decision, what steps Respondent has taken to complyherewith.23I further recommend that, unless within 20 days from the date of the receipt ofthisDecision, Respondent has notified the said Regional Director that it will complywith the foregoing Recommended Order, the Board issue an Order requiring Respond-ent to take the aforesaid action.2 If this Recommended Order is adopted by the Board,thewords"a Decision andOrder" shall be substituted for the words "the Recommended Order of a Trial Examiner"in the notice. If the Board's Order is enforced by a decree of a United States Court ofAppeals, the notice will be further amended by the substitution of the words "a Decreeof the United States Court of Appeals, Enforcing an Order" for the words "a Decision andOrder."231f this Recommended Order is adopted by the Board,this provision shall be modifiedto read: "Notify the Regional Director for Region 12, in writing, within 10 days from thedate of this Order, what steps the Respondent has taken to comply herewith "APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in or activities on behalf of GeneralSales Drivers & Allied Employees Union, Local x$198, affiliated with Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, or any other labor organization of our employees, by discriminatingin regard to the hire or tenure of employment or any other term or condition ofemployment of our employees because of their union affiliation or activity.WE WILL offer Alberto Perez immediate and full reinstatement to his formeror substantially equivalent position without prejudice to his seniority or otherrights and privileges and will make him whole for any loss of pay he may havesuffered by reason of the discrimination practiced against him, together withinterest thereon at 6 percent per annum. 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any manner interfere with, restrain, or corece our employeesin the exercise of their right to self-organization, to form labor organizations, tojoin or assist the above-named or any other labor organization, to bargain col-lectively through representatives of their own choosing and to engage in con-certed activities for the purposes of collective bargaining or other mutual aid orprotection, or to refrain from engaging in any or all such activities, except tothe extent that such rights may be affected by an agreement requiring membershipin a labor organization as a condition of employment, as authorized in Section8(a) (3) of the Act.All our employees are free to become or remain, or refrain from becoming orremaining,members of the above-named union or any other labor organization,except to the extent that such rights may be affected by an agreement requiringmembership in a labor organization as a condition of employment as authorized inSection 8(a) (3) of the Act.PEPSI COLA BOTTLERS OF M1AMI, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, Room 706,Federal Office Building, 500 Zack Street, Tampa, Florida, Telephone No. 228-7711.The Kroger CompanyandOil, Chemical and Atomic Workers In-ternationalUnion, AFL-CIO, Petitioner.Case No. 9-RC-6253.November 3, 1965DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, as amended, a hearing was held before Hearing OfficerDonald G. Logsdon. The Hearing Officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Briefshave been filed by the Employer and by Milk and Ice Cream Driversand Dairy Employees Union of Greater Cincinnati and Vicinity, Local98, AFL-CIO.Upon the entire record in this case, including the briefs filed by theparties, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.Time labor organizations involved claim to represent certainemployees of the Employer.'1Milk and Ice Cream Drivers and Dairy Employees Union of Greater Cincinnati andVicinity, Local 98, AFL-CIO, herein called Milk and Ice Cream Drivers, and District 34,International Association of Machinists, AFL-CIO, herein called Machinists, were per-mitted to intervene at the -hearing on the basis of current contracts with the EmployerInternational Brotherhood of Firemen and Oilers, Local 49, AFL-CIO, and WarehouseProduction & Maintenance Employees, Local 661, affiliated with the International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, herein calledLocal 661, were also permitted to intervene at the hearing in order to protect their in-terests in the units of employees which they currently represent.155 NLRB No. 54.